Exhibit 10.03

Form of

METAVANTE HOLDING COMPANY

SHAREHOLDERS AGREEMENT

Dated as of [•]



--------------------------------------------------------------------------------

Table of Contents

 

          Page    ARTICLE I       GOVERNANCE    1.1    Composition of the Board
of Directors    2 1.2    Committees.    4 1.3    Articles of Incorporation and
By-laws    4 1.4    Approval Rights    4 1.5    Venture Capital Qualifying
Investment    5 1.6    Termination of Article I    5    ARTICLE II      
REGISTRATION RIGHTS    2.1    Demand Registrations.    6 2.2    Piggyback
Registrations.    9 2.3    Registration Procedures    10 2.4    Registration
Expenses.    13 2.5    Participation in Underwritten Registrations.    13 2.6   
Rule 144; Legended Securities; etc.    14 2.7    Holdback    15    ARTICLE III
      TRANSFERS; STANDSTILL PROVISIONS; PREEMPTIVE RIGHTS    3.1    Investor
Group Transfer Restrictions    15 3.2    Standstill Provisions    16 3.3   
Anti-Takeover Provisions    18 3.4    Buyout Transactions    18 3.5   
Preemptive Rights.    18    ARTICLE IV       INDEMNIFICATION    4.1   
Indemnification.    21    ARTICLE V       DEFINITIONS    5.1    Defined Terms   
24 5.2    Terms Generally    30

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page    Article VI       MISCELLANEOUS    6.1    Term    30 6.2    No
Inconsistent Agreements    30 6.3    Legend.    30 6.4    Amendments and Waivers
   31 6.5    Successors and Assigns    31 6.6    Severability    32 6.7   
Counterparts    32 6.8    Descriptive Headings    32 6.9    Governing Law    32
6.10    Consent to Jurisdiction    32 6.11    Waiver of Jury Trial    32 6.12   
Enforcement; Attorneys’ Fees    33 6.13    No Third Party Beneficiaries    33
6.14    Notices    33 6.15    Entire Agreement    34

 

ii



--------------------------------------------------------------------------------

SHAREHOLDERS AGREEMENT, dated as of [•] (as it may be amended from time to time,
this “Agreement”), among (i) Metavante Holding Company, a Wisconsin corporation
(the “Company”), (ii) WPM, L.P., a Delaware limited partnership (“Investor”),
and (iii) any other Shareholder that may become a party to this Agreement after
the date and pursuant to the terms hereof.

W I T N E S S E T H:

WHEREAS, pursuant to an Investment Agreement, dated as of April 3, 2007 (the
“Investment Agreement”), among the Company, Marshall & Ilsley Corporation, a
Wisconsin corporation (“MI Corp.”), New M&I Corporation, a Wisconsin
corporation, Metavante Corporation, a Wisconsin corporation, and Investor,
Investor has agreed to acquire, on the terms and subject to the conditions set
forth in such agreement, (i) newly issued shares of the Class A common stock,
par value $0.01 per share (the “Class A Common Stock”) of the Company and
(ii) certain purchase rights with respect to shares of Common Stock pursuant to
the Stock Purchase Right Agreement, dated as of the date hereof, between the
Company and Investor (“Purchase Rights”) (such transaction, the “Investment”);

WHEREAS, as of the date hereof, Investor will own [•] shares of Class A Common
Stock;

WHEREAS, at 12:01 a.m. Eastern Standard Time on the first day following the date
hereof, each outstanding share of Class A Common Stock held by Investor shall
automatically convert into a share of Common Stock;

WHEREAS, it is a condition to the consummation of the transactions contemplated
by the Investment Agreement that the Company execute and deliver this Agreement;
and

WHEREAS, each of the parties hereto wishes to set forth in this Agreement
certain terms and conditions regarding the Investment and the ownership of
shares of Common Stock, including certain registration rights applicable to such
shares, restrictions on the transfer of such shares, restrictions on certain
actions relating to the Company, and the management of the Company and its
subsidiaries.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

GOVERNANCE

1.1 Composition of the Board of Directors. (a) The by-laws of the Company shall
provide that so long as this Article I is in effect the Board of Directors of
the Company (the “Board”) shall consist of eleven directors, such directors to
be nominated and elected in accordance with this Agreement and the provisions of
the by-laws of the Company. As of the Closing Date, the directors shall consist
of (i) three directors designated by Investor (such designees and any persons
nominated pursuant to Section 1.1(b) and elected as directors and any persons
designated as replacement directors for such designees or their replacements
pursuant to Section 1.1(c), the “Investor Designees”), (ii) two directors who
shall be officers of the Company, one of whom shall be the President and Chief
Executive Officer of the Company and one of whom shall be the Senior Vice
President and Chief Operating Officer of the Company, (iii) one director who
shall be designated by MI Corp. and shall initially be Dennis J. Kuester (such
designee and any person designated as a replacement director for such designee
or their replacement pursuant to Section 1.1(d), the “MI Designee”), and
(iv) five additional directors designated pursuant to Section 6.2 of the
Investment Agreement, each of whom shall qualify as Independent Directors and
one of whom shall also be a director of MI Corp. (such designees, any persons
nominated and elected as directors or designated as replacement directors for
such designees or their replacements pursuant to Section 1.1(d), the “Initial
Unaffiliated Directors”); provided, however, that if Investor or MI Corp. is
prevented by Applicable Law or regulatory process from designating any of its
designees pursuant to the foregoing clause (i), (iii) or (iv) (in the case of a
MI Corp. director), as applicable, or if such designation is otherwise
prohibited by Section 6.2(a) of the Investment Agreement (because such
designation would result in the Company being an affiliate of New MI Corp. for
purposes of Section 23A or 23B of the Federal Reserve Act), then such directors
shall be Independent Directors selected pursuant to the foregoing clause (iv) in
a manner which addresses the reason that the designee was originally prevented
from being designated. The Chairman of the Board of the Company shall be Dennis
J. Kuester for a period of one year from the date hereof. If Dennis J. Kuester
is unable to serve as Chairman of the Board during such one-year period, and
after such one-year period, the President and Chief Executive Officer of the
Company shall, subject to the approval of the Board, succeed Dennis J. Kuester
as the Chairman of the Board. In connection with the 2008 annual meeting of the
Company, the Company shall take all actions necessary to provide that the
Investor Designees are nominated for re-election to the Board at such annual
meeting and the remaining directors shall be nominated in accordance with the
provisions of this Agreement and the by-laws of the Company.

(b) Following the 2008 annual meeting of shareholders of the Company: (i) so
long as the Investor Percentage Interest equals or exceeds 17.5%, Investor shall

 

2



--------------------------------------------------------------------------------

have the right to nominate three directors; (ii) if the Investor Percentage
Interest is less than 17.5% but equals or exceeds 7.5% Investor shall have the
right to nominate two directors; (iii) if the Investor Percentage Interest is
less than 7.5% but the fair market value, as determined by the Board in good
faith, of the Voting Securities Beneficially Owned by the Investor Group equals
or exceeds $150 million, Investor shall have the right to nominate one director;
and (iv) if the Investor Percentage Interest is less than 7.5% and the fair
market value, as determined by the Board in good faith, of the Voting Securities
Beneficially Owned by the Investor Group is less than $150 million, Investor
shall not have the right to nominate any directors. Such nominees shall, subject
to Applicable Law, be the Company’s nominees to serve on the Board and the
Company shall solicit proxies for them to the same extent as it does for any of
its other nominees to the Board. Following the 2008 annual meeting of
shareholders of the Company, the remaining directors of the Board shall be
nominated in accordance with this Agreement and the provisions of the by-laws of
the Company.

(c) Subject to Section 1.1(b), the remaining Investor Designees then in office
shall have the right to designate any replacement for an Investor Designee upon
the death, resignation, retirement, disqualification or removal from office of
such director; provided, that if an Investor Designee is removed for cause by
the shareholders, the remaining Investor Designee shall not designate the person
who was removed as such replacement Investor Designee.

(d) Until the 2008 annual meeting of shareholders of the Company, (i) the
remaining MI Designees then in office shall have the right to designate any
replacement for a MI Designee upon the death, resignation, retirement,
disqualification or removal from office of such director; provided, that if an
MI Designee is removed for cause by the shareholders, the remaining MI Designees
shall not designate the person who was removed as such replacement MI Designee
and (ii) the Initial Unaffiliated Directors by majority vote or consent of those
Initial Unaffiliated Directors then in office shall have the right to designate
any replacement for an Initial Unaffiliated Director upon the death,
resignation, retirement, disqualification or removal from office of such
director; provided, that if an Initial Unaffiliated Director is removed for
cause by the shareholders, the remaining Initial Unaffiliated Directors shall
not designate the person who was removed as such replacement Initial
Unaffiliated Director.

(e) For purposes of constituting the initial Board as of the Closing Date upon
consummation of the Transactions, no Investor Designee shall be deemed not to be
an Independent Director because of the ownership of Common Stock by Investor or
because of the rights of Investor under this Agreement.

(f) Until the Board shall determine otherwise, the regular meetings of the Board
shall be held on the third Thursday of each February, April, June, August,
October and December.

 

3



--------------------------------------------------------------------------------

1.2 Committees.

(a) The Board shall have the following committees: an Audit Committee, a
Compensation Committee and a Nominating and Corporate Governance Committee (as
such terms are defined in the Company’s by-laws). Each of the foregoing
committees shall have three members.

(b) All the members of each of the Audit Committee, Compensation Committee and
Nominating and Corporate Governance Committee shall qualify as Independent
Directors. To the extent permitted by Applicable Law and the rules of the New
York Stock Exchange, at least one member of the Compensation Committee (who
shall be the Chairman of the Compensation Committee), Nominating and Corporate
Governance Committee and the Audit Committee shall be an Investor Designee.

1.3 Articles of Incorporation and By-laws. The Company and Investor shall take
or cause to be taken all lawful action necessary to ensure at all times as of
and following the Closing Date that the articles of incorporation and by-laws of
the Company are not inconsistent with the provisions of this Agreement or the
transactions contemplated hereby.

1.4 Approval Rights. In addition to any other approval required, during any time
that the restrictions of Section 3.1(a) and Section 3.1(b) are in effect, the
Company shall not, and shall cause its subsidiaries not to, take any of the
following actions without the approval of the Board by Supermajority Vote:

(i) entering into a merger, reorganization, share exchange, consolidation,
business combination, recapitalization, liquidation, dissolution or similar
transaction involving the Company that if consummated, would result in a Change
of Control; provided, however, that for the purposes of this clause (i) of
Section 1.4, the words “a majority of” and “all or substantially all of” in the
definition of “Change of Control” shall be replaced by the words “twenty percent
of”;

(ii) acquiring (including by merger, business combination, reorganization or
other similar transaction), in a single transaction or a series of related
transactions, any business or assets for consideration having a value (valuing
any non-cash consideration at fair market value as determined by the Board in
good faith) in excess of $300 million;

(iii) making or committing to make any capital expenditure or series of related
capital expenditures in excess of $300 million;

(iv) disposing of (including by merger, business combination, reorganization or
other similar transaction), in a single transaction or a series of

 

4



--------------------------------------------------------------------------------

related transactions, any business or assets for consideration having a value
(valuing non-cash consideration at fair market value as determined by the Board
in good faith) in excess of $100 million; and

(v) (A) incurring any indebtedness for borrowed money or issuing any debt
securities (other than indebtedness or debt securities owed or issued solely
between or among the Company and/or one or more wholly owned Subsidiaries), or
(B) guaranteeing any indebtedness for borrowed money of any other Person if the
amount of such incurred or guaranteed indebtedness exceeds $300 million.

1.5 Venture Capital Qualifying Investment. (a) Investor represents and warrants
that Investor Fund is a “venture capital operating company” within the meaning
of Department of Labor “plan asset” regulations (“VCOC”). Investor agrees to
notify the Company promptly if Investor Fund ceases to be a VCOC or if, in
Investor’s good faith judgment, the provisions set forth in Section 1.5(b) are
no longer required in order for the ownership of Common Stock to qualify as a
venture capital investment within the meaning of Department of Labor “plan
asset” regulations.

(b) The Company hereby agrees that, subject to Applicable Law and existing
contractual restrictions and provided that Investor Fund executes a
confidentiality agreement in form reasonably satisfactory to the Company
covering Investor Fund and its representatives which governs the confidentiality
and use of any information received by Investor Fund or its representatives from
the Company pursuant to this Section 1.5, it shall (i) furnish Investor Fund
with such financial and operating data and other information with respect to the
business and properties of the Company as the Company prepares and compiles for
its directors in the ordinary course and as Investor Fund may from time to time
reasonably request, (ii) permit Investor Fund to discuss the affairs, finances
and accounts of the Company, and to make proposals and furnish advice with
respect thereto, with the principal officers of the Company within thirty days
after the end of each fiscal quarter of the Company, and (iii) invite a
representative of Investor Fund to attend all meetings of the Board in a
nonvoting observer capacity if none of the Investor Designees is a member of the
Board and, in this respect, shall give such representative copies of all
notices, minutes, consents and other material that it provides to the directors
and such representative shall be entitled to participate in discussions of
matters brought to the Board. The provisions of this Section 1.5 (b) shall
terminate on the earlier of (i) the date of termination of this Article I
pursuant to Section 1.6, (ii) the date on which Investor Fund ceases to be a
VCOC and (iii) the date on which, in Investor’s good faith judgment, the
provisions of this Section 1.5(b) are no longer required in order for the
ownership of Common Stock to qualify as a venture capital investment within the
meaning of Department of Labor “plan asset” regulations.

1.6 Termination of Article I. Subject to Section 6.1, this Article I (other than
Section 1.3) shall terminate and be of no further force or effect on the earlier
of (i) the

 

5



--------------------------------------------------------------------------------

date on which the Investor Percentage Interest is less than 7.5% and the fair
market value, as determined by the Board in good faith, of the Voting Securities
Beneficially Owned by the Investor Group is less than $150 million and (ii) the
tenth anniversary of the Closing Date.

ARTICLE II

REGISTRATION RIGHTS

2.1 Demand Registrations.

(a) Requests for Registration. At any time following the first anniversary of
the Closing Date, Investor may request in writing, on behalf of Investor Group,
that the Company effect the registration of all or any part of the Registrable
Securities held by Investor Group (a “Registration Request”), provided that,
prior to the second anniversary of the Closing Date, the number of shares of
Common Stock to be sold by Investor Group pursuant to a Registration Request
shall be limited to an amount that will not cause the Investor Percentage
Interest to be less than 25%. Promptly after its receipt of any Registration
Request, the Company will give written notice of such request to all other
Shareholders, and will use its reasonable best efforts to register, in
accordance with the provisions of this Agreement, all Registrable Securities
that have been requested to be registered in the Registration Request or by any
other Shareholders by written notice to the Company given within fifteen
Business Days after the date the Company has given such Shareholders notice of
the Registration Request. The Company will pay all Registration Expenses
incurred in connection with any registration pursuant to this Section 2.1. Any
registration requested by Investor pursuant to Section 2.1(a) or 2.1(c) is
referred to in this Agreement as a “Demand Registration”.

(b) Limitation on Demand Registrations. Investor will be entitled to initiate no
more than four Demand Registrations (including Short-Form Registrations
permitted pursuant to Section 2.1(c)). No request for registration will count
for the purposes of the limitations in this Section 2.1(b) if (i) Investor
determines in good faith to withdraw the proposed registration prior to the
effectiveness of the Registration Statement relating to such request due to
marketing conditions or regulatory reasons relating to the Company, (ii) the
Registration Statement relating to such request is not declared effective within
180 days of the date such Registration Statement is first filed with the
Commission (other than solely by reason of Investor having refused to proceed)
and Investor withdraws its Registration Request prior to such Registration
Statement being declared effective, (iii) prior to the sale of at least 90% of
the Registrable Securities included in the applicable registration relating to
such request, such registration is adversely affected by any stop order,
injunction or other order or requirement of the Commission or other governmental
agency or court for any reason and the Company fails to have such stop order,
injunction or other order or requirement removed, withdrawn or resolved to
Investor’s reasonable satisfaction within thirty days of the date of such order,
(iv) more

 

6



--------------------------------------------------------------------------------

than 10% of the Registrable Securities requested by Investor to be included in
the registration are not so included pursuant to Section 2.1(f), or (v) the
conditions to closing specified in the underwriting agreement or purchase
agreement entered into in connection with the registration relating to such
request are not satisfied (other than as a result of a material default or
breach thereunder by Investor). Notwithstanding the foregoing, the Company will
pay all Registration Expenses in connection with any request for registration
pursuant to Section 2.1(a) regardless of whether or not such request counts
toward the limitation set forth above.

(c) Short-Form Registrations. The Company will use its reasonable best efforts
to qualify for registration on Form S-3 or any comparable or successor form or
forms or any similar short-form registration (“Short-Form Registrations”), and,
if requested by Investor and available to the Company, such Short-Form
Registration will be a “shelf” registration statement providing for the
registration of, and the sale on a continuous or delayed basis of the
Registrable Securities, pursuant to Rule 415. In no event shall the Company be
obligated to effect any shelf registration other than pursuant to a Short-Form
Registration. The Company will pay all Registration Expenses incurred in
connection with any Short-Form Registration.

(d) Restrictions on Demand Registrations. If the filing, initial effectiveness
or continued use of a registration statement, including a shelf registration
statement pursuant to Rule 415, with respect to a Demand Registration would
(i) require the Company to make a public disclosure of material non-public
information, which disclosure in the good faith judgment of the Board (A) would
be required to be made in any Registration Statement so that such Registration
Statement would not be materially misleading, (B) would not be required to be
made at such time but for the filing, effectiveness or continued use of such
Registration Statement and (C) would in the good faith judgment of the Board
reasonably be expected to have a material adverse effect on the Company or its
business if made at such time, or (ii) would in the good faith and judgment of
the Board reasonably be expected to have a material adverse effect on the
Company or its business or on the Company’s ability to effect a planned or
proposed acquisition, disposition, financing, reorganization, recapitalization
or similar transaction, then the Company may upon giving prompt written notice
of such action to the participants in such registration (each of whom hereby
agrees to maintain the confidentiality of all information disclosed to such
participants) delay the filing or initial effectiveness of, or suspend use of,
such Registration Statement, provided, that the Company shall not be permitted
to do so (x) more than three times during any twelve-month period or (y) for
periods exceeding, in the aggregate, one hundred twenty-five days during any
twelve-month period. In the event the Company exercises its rights under the
preceding sentence, such Shareholders agree to suspend, promptly upon their
receipt of the notice referred to above, their use of any prospectus relating to
such registration in connection with any sale or offer to sell Registrable
Securities. If the Company so postpones the filing of a prospectus or the
effectiveness of a Registration Statement, Investor will be

 

7



--------------------------------------------------------------------------------

entitled to withdraw such request and, if such request is withdrawn, such
registration request will not count for the purposes of the limitation set forth
in Section 2.1(b). The Company will pay all Registration Expenses incurred in
connection with any such aborted registration or prospectus.

(e) Selection of Underwriters.

(i) If Investor intends that the Registrable Securities covered by its
Registration Request shall be distributed by means of an underwritten offering,
Investor will so advise the Company as a part of the Registration Request, and
the Company will include such information in the notice sent by the Company to
the other Shareholders with respect to such Registration Request. In such event,
the lead underwriter to administer the offering will be chosen by Investor
subject to the prior written consent, not to be unreasonably withheld or
delayed, of the Company.

(ii) If the offering is underwritten, the right of any Shareholder to
registration pursuant to this Section 2.1 will be conditioned upon such
Shareholder’s participation in such underwriting and the inclusion of such
Shareholder’s Registrable Securities in the underwriting, and each such
Shareholder will (together with the Company and the other Shareholders
distributing their securities through such underwriting) enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting. If any Shareholder disapproves of the terms of
the underwriting, such Shareholder may elect to withdraw therefrom by written
notice to the Company, the managing underwriter and Investor.

(f) Priority on Demand Registrations. The Company will not include in any
underwritten registration pursuant to this Section 2.1 any securities that are
not Registrable Securities, without the prior written consent of Investor. If
the managing underwriter advises the Company that in its reasonable opinion the
number of Registrable Securities (and, if permitted hereunder, other securities
requested to be included in such offering) exceeds the number of securities that
can be sold in such offering without adversely affecting the marketability of
the offering (including an adverse effect on the per share offering price), the
Company will include in such offering only such number of securities that in the
reasonable opinion of such underwriters can be sold without adversely affecting
the marketability of the offering (including an adverse effect on the per share
offering price), which securities will be so included in the following order of
priority: (i) first, Registrable Securities of Investor Group and (ii) second,
Registrable Securities of any other Shareholders who have delivered written
requests for registration pursuant to Section 2.1(a), pro rata on the basis of
the aggregate number of Registrable Securities owned by each such Shareholder
and (iii) any other securities of the Company that have been requested to be so
included, subject to the terms of this Agreement.

 

8



--------------------------------------------------------------------------------

(g) Effective Registration Statement. A registration requested pursuant to
Section 2.1(a) shall not be deemed to have been effected unless it is declared
effective by the Commission and remains effective for the period specified in
Section 2.3(b).

2.2 Piggyback Registrations.

(a) Right to Piggyback. Whenever the Company proposes to register any of its
securities, other than a registration pursuant to Section 2.1 or a Special
Registration, and the registration form to be filed may be used for the
registration or qualification for distribution of Registrable Securities, the
Company will give prompt written notice (and in any event no later than fifteen
Business Days prior to the filing of a Registration Statement with respect to
such registration) to all Shareholders of its intention to effect such a
registration and, subject to Section 2.2(d), will include in such registration
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein within ten Business Days after the date
of the Company’s notice (a “Piggyback Registration”). Any Shareholder that has
made such a written request may withdraw its Registrable Securities from such
Piggyback Registration by giving written notice to the Company and the managing
underwriter, if any, on or before the tenth Business Day prior to the planned
effective date of such Piggyback Registration. The Company may terminate or
withdraw any registration under this Section 2.2 prior to the effectiveness of
such registration, whether or not any Shareholder has elected to include
Registrable Securities in such registration, and except for the obligation to
pay Registration Expenses pursuant to Section 2.2(c) the Company will have no
liability to any Shareholder in connection with such termination or withdrawal.

(b) Underwritten Registration. If the registration referred to in Section 2.2(a)
is proposed to be underwritten, the Company will so advise the Shareholders as a
part of the written notice given pursuant to Section 2.2(a). In such event, the
right of any Shareholder to registration pursuant to this Section 2.2 will be
conditioned upon such Shareholder’s participation in such underwriting and the
inclusion of such Shareholder’s Registrable Securities in the underwriting, and
each such Shareholder will (together with the Company and the other Shareholders
and other holders of securities distributing their securities through such
underwriting) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting by the Company. If
any Shareholder disapproves of the terms of the underwriting, such Shareholder
may elect to withdraw therefrom by written notice to the Company, the managing
underwriter and Investor.

(c) Piggyback Registration Expenses. The Company will pay all Registration
Expenses in connection with any Piggyback Registration, whether or not any
registration or prospectus becomes effective or final.

(d) Priority on Primary Registrations. If a Piggyback Registration relates to an
underwritten primary offering on behalf of the Company, and the managing

 

9



--------------------------------------------------------------------------------

underwriters advise the Company that in their reasonable opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold without adversely affecting the marketability of such offering
(including an adverse effect on the per share offering price), the Company will
include in such registration or prospectus only such number of securities that
in the reasonable opinion of such underwriters can be sold without adversely
affecting the marketability of the offering (including an adverse effect on the
per share offering price), which securities will be so included in the following
order of priority: (i) first, the securities the Company proposes to sell,
(ii) second, Registrable Securities of any Shareholders who have requested
registration of Registrable Securities pursuant to Sections 2.1 or 2.2, pro rata
on the basis of the aggregate number of such securities or shares owned by each
such Shareholder and (iii) third, any other securities of the Company that have
been requested to be so included, subject to the terms of this Agreement.

2.3 Registration Procedures. Subject to Section 2.1(d), whenever the
Shareholders of Registrable Securities have requested that any Registrable
Securities be registered pursuant to Sections 2.1 or 2.2 of this Agreement, the
Company will use its commercially reasonable efforts to effect the registration
and sale of such Registrable Securities as soon as reasonably practicable in
accordance with the intended method of disposition thereof and pursuant thereto.
The Company shall use its reasonable best efforts to as expeditiously as
possible:

(a) prepare and file with the Commission a Registration Statement with respect
to such Registrable Securities, make all required filings with the National
Association of Securities Dealers and thereafter use its reasonable best efforts
to cause such Registration Statement to become effective as soon as reasonably
practicable, provided that before filing a Registration Statement or any
amendments or supplements thereto, the Company will, in the case of a Demand
Registration, furnish to Shareholders’ Counsel copies of all such documents
proposed to be filed, which documents will be subject to review of such counsel
at the Company’s expense;

(b) prepare and file with the Commission such amendments and supplements to such
Registration Statement as may be necessary to keep such Registration Statement
effective for a period of either (i) not less than (A) three months, (B) if such
Registration Statement relates to an underwritten offering, such longer period
as a prospectus is required by law to be delivered in connection with sales of
Registrable Securities by an underwriter or dealer or (C) two years in the case
of shelf registration statements (or in each case such shorter period ending on
the date that the securities covered by such shelf registration statement cease
to constitute Registrable Securities) or (ii) such shorter period as will
terminate when all of the securities covered by such Registration Statement have
been disposed of in accordance with the intended methods of disposition by the
seller or sellers thereof set forth in such Registration Statement (but in any
event not before the expiration of any longer period required under the
Securities Act), and comply

 

10



--------------------------------------------------------------------------------

with the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement until such time as all of such
securities have been disposed of in accordance with the intended methods of
disposition by the seller or sellers thereof set forth in such Registration
Statement;

(c) furnish to each seller of Registrable Securities such number of copies,
without charge, of such Registration Statement, each amendment and supplement
thereto, including each preliminary prospectus, final prospectus, any other
prospectus (including any prospectus filed under Rule 424, Rule 430A or Rule
430B under the Securities Act and any “issuer free writing prospectus” as such
term is defined under Rule 433 promulgated under the Securities Act), all
exhibits and other documents filed therewith and such other documents as such
seller may reasonably request including in order to facilitate the disposition
of the Registrable Securities owned by such seller;

(d) register or qualify such Registrable Securities under such other securities
or blue sky laws of such jurisdictions as any seller reasonably requests and do
any and all other acts and things that may be reasonably necessary or reasonably
advisable to enable such seller to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such seller (provided that
the Company will not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
subsection, (ii) subject itself to taxation in any such jurisdiction or
(iii) consent to general service of process in any such jurisdiction);

(e) notify each seller of such Registrable Securities and Shareholders’ Counsel,
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act, upon discovery that, or upon the discovery of the happening
of any event as a result of which, the prospectus contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading in the light of the circumstances under which they were made,
and, as soon as reasonably practicable, prepare and furnish to such seller a
reasonable number of copies of a supplement or amendment to such prospectus so
that, as thereafter delivered to the purchasers of such Registrable Securities,
such prospectus will not contain an untrue statement of a material fact or omit
to state any fact necessary to make the statements therein not misleading in the
light of the circumstances under which they were made;

(f) notify each seller of any Registrable Securities covered by such
Registration Statement and Shareholders’ Counsel (i) when such Registration
Statement or the prospectus or any prospectus supplement or post-effective
amendment has been filed and, with respect to such Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the Commission for amendments or supplements to such Registration
Statement or to amend or to supplement such prospectus or for additional
information, and (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of such Registration Statement or the initiation of
any proceedings for any of such purposes;

 

11



--------------------------------------------------------------------------------

(g) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed or,
if no similar securities issued by the Company are then listed on any securities
exchange, use its reasonable best efforts to cause all such Registrable
Securities to be listed on the New York Stock Exchange or the NASDAQ stock
market, as determined by the Company;

(h) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement;

(i) enter into such customary agreements (including underwriting agreements and,
subject to Section 2.7, lock-up agreements in customary form, and including
provisions with respect to indemnification and contribution in customary form)
and take all such other customary actions as Investor, the selling Shareholders
or the underwriters, if any, reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities (including, without
limitation, making members of senior management of the Company available to
participate in “road show” and other customary marketing activities);

(j) make available for inspection by any seller of Registrable Securities and
Shareholders’ Counsel, any underwriter participating in any disposition pursuant
to such Registration Statement and any attorney, accountant or other agent
retained by any such seller or underwriter, all financial and other records,
pertinent corporate documents and documents relating to the business of the
Company, and cause the Company’s officers, directors, employees and independent
accountants to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such Registration
Statement, provided that it shall be a condition to such inspection and receipt
of such information that the inspecting Person (i) enter into a confidentiality
agreement in form and substance reasonably satisfactory to the Company and
(ii) agree to minimize the disruption to the Company’s business in connection
with the foregoing;

(k) timely provide to its security holders earning statements satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

(l) in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, or of any order suspending or preventing the use of
any related prospectus or ceasing trading of any securities included in such
Registration Statement for sale in any jurisdiction, use every reasonable effort
to promptly obtain the withdrawal of such order;

(m) obtain one or more comfort letters, addressed to the underwriters, if any,
dated the effective date of such Registration Statement and the date of the
closing under the underwriting agreement for such offering, signed by the
Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by comfort letters as such underwriters
shall reasonably request; and

 

12



--------------------------------------------------------------------------------

(n) provide legal opinions of the Company’s counsel, addressed to the
underwriters, if any, dated the date of the closing under the underwriting
agreement, with respect to the Registration Statement, each amendment and
supplement thereto (including the preliminary prospectus) and such other
documents relating thereto as the underwriter shall reasonably request in
customary form and covering such matters of the type customarily covered by
legal opinions of such nature.

As a condition to registering Registrable Securities, the Company may require
each Shareholder of Registrable Securities as to which any registration is being
effected to furnish the Company with such information regarding such Shareholder
and pertinent to the disclosure requirements relating to the registration and
the distribution of such securities as the Company may from time to time
reasonably request in writing.

2.4 Registration Expenses.

(a) Except as otherwise provided in this Agreement, all expenses incidental to
the Company’s performance of or compliance with this Agreement, including,
without limitation, all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, word processing, duplicating and
printing expenses, messenger and delivery expenses, and fees and disbursements
of counsel for the Company and all independent certified public accountants,
underwriters and other Persons retained by the Company (all such expenses,
“Registration Expenses”), will be borne by the Company. The Company will, in any
event, pay its internal expenses (including, without limitation, all salaries
and expenses of its officers and employees performing legal or accounting
duties), the expenses of any annual audit or quarterly review, the expenses of
any liability insurance and the expenses and fees for listing the securities to
be registered on each securities exchange on which similar securities issued by
the Company are then listed or on the New York Stock Exchange or NASDAQ. All
Selling Expenses will be borne by the holders of the securities so registered
pro rata on the basis of the amount of proceeds from the sale of their shares so
registered.

(b) In connection with each Demand Registration and each Piggyback Registration
in which members of Investor Group participate, the Company will reimburse
Investor for the reasonable fees and disbursements of one counsel
(“Shareholders’ Counsel”).

2.5 Participation in Underwritten Registrations.

(a) No Shareholder may participate in any registration hereunder that is
underwritten unless such Shareholder (i) agrees to sell its Registrable
Securities on the basis provided in any underwriting arrangements approved by
Investor (including, without limitation, pursuant to the terms of any
over-allotment or “green shoe” option requested by the managing underwriter(s),
provided that no Shareholder will be required to sell more than the number of
Registrable Securities that such Shareholder has

 

13



--------------------------------------------------------------------------------

requested the Company to include in any registration), (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements, and (iii) cooperates with the Company’s reasonable
requests in connection with such registration or qualification (it being
understood that the Company’s failure to perform its obligations hereunder,
which failure is caused by such Shareholder’s failure to cooperate with such
reasonable requests, will not constitute a breach by the Company of this
Agreement). Notwithstanding the foregoing, no Shareholder will be required to
agree to any indemnification obligations on the part of such Shareholder that
are materially greater than its obligations pursuant to Section 4.1(b).

(b) Each Shareholder that is participating in any registration hereunder agrees
that, upon receipt of any notice from the Company of the happening of any event
of the kind described in Section 2.3(f), such Shareholder will forthwith
discontinue the disposition of its Registrable Securities pursuant to the
Registration Statement until such Shareholder receives copies of a supplemented
or amended prospectus as contemplated by such Section 2.3(f). In the event the
Company gives any such notice, the applicable time period mentioned in
Section 2.3(b) during which a Registration Statement is to remain effective will
be extended by the number of days during the period from and including the date
of the giving of such notice pursuant to this Section 2.5(b) to and including
the date when each seller of a Registrable Security covered by such Registration
Statement will have received the copies of the supplemented or amended
prospectus contemplated by Section 2.3(f).

2.6 Rule 144; Legended Securities; etc.

(a) The Company will use its reasonable best efforts to timely file all reports
and other documents required to be filed by it under the Securities Act and the
Exchange Act and the rules and regulations adopted by the Commission thereunder
(or, if the Company is not required to file such reports, it will, upon the
request of any Shareholder, make publicly available such information as
necessary to permit sales pursuant to Rule 144), and will take such further
action as any Shareholder may reasonably request, all to the extent required
from time to time to enable such Shareholder to sell shares of Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rule 144. Upon the request of any Shareholder, the
Company will deliver to such Shareholder a written statement as to whether it
has complied with such information requirements.

(b) The Company will not issue new certificates for shares of Registrable
Securities without a legend restricting further transfer unless (i) such shares
have been sold to the public pursuant to an effective Registration Statement
under the Securities Act or Rule 144, or (ii) (x) otherwise permitted under the
Securities Act, (y) the Shareholder of such shares shall have delivered to the
Company an opinion of counsel, which opinion and counsel shall be reasonably
satisfactory to the Company, to such effect, and (z) the Shareholder of such
shares expressly requests the issuance of such certificates in writing.

 

14



--------------------------------------------------------------------------------

2.7 Holdback. In consideration for the Company agreeing to its obligations under
this Agreement, each Shareholder agrees in connection with any registration of
the Company’s securities (whether or not such Shareholder is participating in
such registration) upon the request of the Company and the underwriters managing
any underwritten offering of the Company’s securities, not to effect (other than
pursuant to such registration) any public sale or distribution of Registrable
Securities, including, but not limited to, any sale pursuant to Rule 144 or Rule
144A, or make any short sale of, loan, grant any option for the purchase of, or
otherwise dispose of any Registrable Securities, any other equity securities of
the Company or any securities convertible into or exchangeable or exercisable
for any equity securities of the Company without the prior written consent of
the Company or such underwriters, as the case may be, during the Holdback
Period, provided that nothing herein will prevent any Shareholder that is a
partnership or corporation from making a distribution of Registrable Securities
to the partners or shareholders thereof or a transfer to an Affiliate that is
otherwise in compliance with applicable securities laws, so long as such
distributees agree to be so bound. With respect to such underwritten offering of
Registrable Securities covered by a registration pursuant to Sections 2.1 or
2.2, the Company further agrees not to effect (other than pursuant to such
registration or pursuant to a Special Registration) any public sale or
distribution, or to file any Registration Statement (other than such
registration or a Special Registration) covering any, of its equity securities,
or any securities convertible into or exchangeable or exercisable for such
securities, during the Holdback Period with respect to such underwritten
offering, if required by the managing underwriter, provided that notwithstanding
anything to the contrary herein, the Company’s obligations under this
Section 2.7 shall not apply during any twelve-month period for more than an
aggregate of ninety days.

ARTICLE III

TRANSFERS; STANDSTILL PROVISIONS; PREEMPTIVE RIGHTS

3.1 Investor Group Transfer Restrictions. (a) Prior to the first anniversary of
the Closing Date, no member of Investor Group will, directly or indirectly,
sell, transfer, make any short sale of, loan, grant any option for the purchase
of or otherwise dispose of any shares of Common Stock (it being understood that
transfers of, or other transactions with respect to ownership interests in the
Investor Fund or ownership interests in other members of the Investor Group the
purpose of which is not to transfer shares of Common Stock shall not be
considered to be direct or indirect transfers of shares of Common Stock) except
(i) to other members of Investor Group who agree in writing to be bound by the
terms of this Agreement, (ii) pursuant to the terms of a Buyout Transaction,
(iii) in connection with a bona fide pledge to, or similar arrangement in
connection with a bona

 

15



--------------------------------------------------------------------------------

fide borrowing from, a financial institution, or (iv) in a transaction approved
by a majority of the directors of the Company who qualify as Independent
Directors who are not Investor Designees.

(b) Following the first anniversary of the Closing Date and prior to the second
anniversary of the Closing Date, no member of Investor Group will, directly or
indirectly, sell, transfer, make any short sale of, loan, grant any option for
the purchase of or otherwise dispose of any shares of Common Stock (it being
understood that transfers of, or other transactions with respect to ownership
interests in the Investor Fund or ownership interests in other members of the
Investor Group the purpose of which is not to transfer shares of Common Stock
shall not be considered to be direct or indirect transfers of shares of Common
Stock) except (i) to other members of Investor Group who agree in writing to be
bound by the terms of this Agreement, (ii) pursuant to the terms of a Buyout
Transaction, (iii) if following the closing of such transfer, the Investor
Percentage Interest would not be less than 17.5%, (iv) in connection with a bona
fide pledge to, or similar arrangement in connection with a bona fide borrowing
from, a financial institution or (v) in a transaction approved by a majority of
the directors of the Company who qualify as Independent Directors who are not
Investor Designees.

(c) Any transfer or attempted transfer of shares of Common Stock in violation of
this Section 3.1 shall, to the fullest extent permitted by law, be null and void
ab initio, and the Company shall not, and shall instruct its transfer agent and
other third parties not to, record or recognize any such purported transaction
on the share register of the Company.

(d) Investor acknowledges that this Section 3.1 may be enforced by the Company
at the direction of a majority of the Independent Directors who are not Investor
Designees.

(e) This Section 3.1 shall terminate and be of no further force or effect on the
second anniversary of the Closing Date, provided that such termination shall not
relieve any party of liability for such party’s breach of this Article III prior
to such termination.

3.2 Standstill Provisions. (a) Unless specifically requested in writing in
advance by the Company’s Board of Directors, Investor will not and will cause
each Investor Group member not to (and Investor will not and will cause each
Investor Group member not to at any time assist or encourage others to):

(i) acquire or agree, offer, seek or propose to acquire, directly or indirectly,
alone or in concert with any other Person, by purchase or otherwise, any
(A) ownership of any of the material assets or businesses of the Company or any
subsidiary thereof, or any rights or options to acquire such ownership
(including from any third party), or (B) ownership, including, but not limited
to, beneficial ownership as defined in Rule 13d-3 under the Exchange Act, of any

 

16



--------------------------------------------------------------------------------

securities of the Company or any subsidiary thereof, or any rights or options to
acquire such ownership (including from any third party), if such ownership would
result in an Investor Percentage Interest in excess of 40%;

(ii) solicit proxies (as such terms are defined in Rule 14a-1 under the Exchange
Act), whether or not such solicitation is exempt under Rule 14a-2 under the
Exchange Act, with respect to any matter from holders of any shares of stock of
the Company or any securities convertible into or exchangeable for or
exercisable (whether currently or upon the occurrence of any contingency) for
the purchase of such stock, or make any communication exempted from the
definition of solicitation by Rule 14a-1(l)(2)(iv) under the Exchange Act;

(iii) initiate, or induce or attempt to induce any other Person, entity or group
(as defined in Section 13(d)(3) of the Exchange Act) to initiate, any
shareholder proposal or tender offer for any securities of the Company or any
subsidiary thereof, any change of control of the Company or any subsidiary
thereof or the convening of a shareholders’ meeting of the Company or any
subsidiary thereof;

(iv) enter into any discussions, negotiations, arrangements or understandings
with any other Person with respect to any matter described in the foregoing
subparagraphs (i) through (iii);

(v) request the Company (or its directors, officers, employees or agents),
directly or indirectly, to amend or waive any provision of this Section 3.2(a);
or

(vi) take any action with respect to any of the matters described in this
Section 3.2(a) that requires public disclosure.

(b) The provisions of Section 3.2(a) shall not apply in respect of any action
taken by the Investor Designees in their capacity as members of the Board.

(c) The provisions of Section 3.2(a) shall terminate on earliest of (i) the two
year anniversary of the Closing Date, (ii) the date on which any Investor
Designee that Investor is entitled to designate pursuant to Section 1.1(b) is
not elected to the Board at any annual meeting of the shareholders of the
Company (or at any special meeting held to elect directors in lieu of an annual
meeting) and is not otherwise appointed to the Board, and (iii) the date of a
Change of Control (the “Standstill Termination Date”). In addition, the
provisions of Section 3.2(a) shall not apply at any time after (A) the Board
resolves to pursue a Buyout Transaction or a transaction that is contemplated by
the Board to result in a Change of Control or (B) the Board approves, recommends
or accepts a Buyout Transaction or a transaction that would result in a Change
of Control proposed by any Person (other than any Investor Group member);
provided, however, that the provisions

 

17



--------------------------------------------------------------------------------

of Section 3.2(a) shall again become operative at any time that the Board
(1) resolves not to pursue any such transaction described in clause (A) above or
(2) rejects or announces that it has withdrawn its recommendation of any such
transaction described in clause (B) above.

3.3 Anti-Takeover Provisions. From the date hereof until the Standstill
Termination Date, the Company shall take all reasonable actions to ensure that
(i) to the extent permissible under Applicable Law, no “fair price,”
“moratorium,” “control share acquisition” or other form of antitakeover statute
or regulation under Wisconsin law, (ii) no anti-takeover provision in the
articles of incorporation or by-laws of the Company or other similar
organizational documents of its subsidiaries, and (iii) no shareholder rights
plan, “poison pill” or similar measure, in each case that contains restrictions
that are different from or in addition to those contained in Sections 3.1 and
3.2 (including with respect to the time periods specified in Section 3.1), is
applicable to Investor’s ownership of Common Stock.

3.4 Buyout Transactions. So long as Investor is in compliance with Section 3.1,
nothing set forth in Section 3.1 or Section 3.2 shall prohibit Investor from
(i) selling or transferring shares of Common Stock pursuant to the terms of a
Buyout Transaction, (ii) voting its shares of Common Stock with respect to any
Buyout Transaction or (iii) endorsing a Buyout Transaction or any other
transaction that would constitute a Change of Control proposed by any Person
(other than any member of the Investor Group or any Controlled Affiliate of a
member of the Investor Group); provided that, in the case of clause (iii) above,
(A) no member of the Investor Group or any Controlled Affiliate of a member of
the Investor Group is an Acquiring Person with respect to any such transaction
that constitutes a Change of Control, (B) no member of the Investor Group or any
Controlled Affiliate of a member of the Investor Group solicits or induces such
Person to propose such a transaction and (C) no member of the Investor Group or
any Controlled Affiliate of a member of the Investor Group is providing equity
or debt financing in connection with such transaction.

3.5 Preemptive Rights.

(a) Sale of New Stock. Until the date on which the Investor’s Investor
Percentage Interest is less than 10%, if the Company at any time or from time to
time makes a Qualified Equity Offering, Investor shall be afforded the
opportunity to acquire from the Company for the same price and on the same terms
as such securities are proposed to be offered to others, in the aggregate up to
the amount of New Stock required to enable it to maintain its Investor
Percentage Interest.

(b) Notice.

(i) In the event the Company intends to make a Qualified Equity Offering that is
an underwritten public offering or a private offering made to

 

18



--------------------------------------------------------------------------------

financial institutions for resale pursuant to Rule 144A, no later than five
business days after the initial filing of a registration statement with the
Commission with respect to such underwritten public offering or the commencement
of marketing with respect to such Rule 144A offering, it shall give Investor
written notice of its intention (including, in the case of a registered public
offering and to the extent possible, a copy of the prospectus included in the
registration statement filed in respect of such offering) describing, to the
extent then known, the anticipated amount of securities, range of prices, timing
and other material terms of such offering. Investor shall have five business
days from the date of receipt of any such notice to notify the Company in
writing that it intends to exercise such preemptive purchase rights and as to
the amount of New Stock Investor desires to purchase, up to the maximum amount
calculated pursuant to Section 3.5(a) (the “Designated Stock”). Such notice
shall constitute a non-binding indication of interest of Investor to purchase
the Designated Stock so specified at the range of prices and other terms set
forth in the Company’s notice to it. The failure to respond during such five
Business Day period shall constitute a waiver of the preemptive rights in
respect of such offering.

(ii) If the Company proposes to make a Qualified Equity Offering that is not an
underwritten public offering or Rule 144A offering (a “Private Placement”), the
Company shall give Investor written notice of its intention, describing, to the
extent then known, the anticipated amount of securities, price and other
material terms upon which the Company proposes to offer the same. Investor shall
have five Business Days from the date of receipt of the notice required by the
immediately preceding sentence to notify the Company in writing that it intends
to exercise such preemptive purchase rights and as to the amount of Designated
Stock Investor desires to purchase, up to the maximum amount calculated pursuant
to Section 3.5(a). Such notice shall constitute the binding agreement of
Investor to purchase the amount of Designated Stock so specified (or a
proportionately lesser amount if the amount of New Stock to be offered in such
Private Placement is subsequently reduced) upon the price and other terms set
forth in the Company’s notice to it. The failure of Investor to respond during
the five Business Day period referred to in the second preceding sentence shall
constitute a waiver of the preemptive rights in respect of such offering.

(c) Purchase Mechanism.

(i) If Investor exercises its preemptive purchase rights provided in
Section 3.5(b)(ii), the closing of the purchase of the New Stock with respect to
which such right has been exercised shall be conditioned on the consummation of
the Private Placement giving rise to such preemptive purchase rights and shall
take place simultaneously with the closing of the Private Placement or on such
other date as the Company and the Investor shall agree in writing; provided,
that

 

19



--------------------------------------------------------------------------------

the actual amount of Designated Stock to be sold to the Investor pursuant to its
exercise of preemptive rights hereunder shall be reduced if the aggregate amount
of New Stock sold in the Private Placement is reduced and, at the option of the
Investor (to be exercised by delivery of written notice to the Company within
three Business Days of receipt of notice of such increase), shall be increased
if such aggregate amount of New Stock sold in the Private Placement is
increased. In connection with its purchase of Designated Stock, Investor shall
execute an instrument in form and substance reasonably satisfactory to the
Company containing representations, warranties and agreements of Investor that
are customary for private placement transactions.

(ii) If the Investor exercises its preemptive purchase rights provided in
Section 3.5(b)(i), the Company shall offer the Investor, if such underwritten
public offering or Rule 144A offering is consummated, the Designated Stock (as
adjusted to reflect the actual size of such offering when priced) at the same
price as the New Stock is offered to the underwriters or initial purchasers and
shall provide written notice of such price to Investor as soon as practicable
prior to such consummation. Contemporaneously with the execution of any
underwriting agreement or purchase agreement entered into between the Company
and the underwriters or initial purchasers of such underwritten public offering
or Rule 144A offering, Investor shall enter into an instrument in form and
substance reasonably satisfactory to the Company acknowledging Investor’s
binding obligation to purchase the Designated Stock to be acquired by it and
containing representations, warranties and agreements of Investor that are
customary in private placement transactions, and the failure to enter into such
an instrument at or prior to such time shall constitute a waiver of the
preemptive rights in respect of such offering. Any offers and sales pursuant to
this Section 3.5 in the context of a registered public offering shall be also
conditioned on reasonably acceptable representations and warranties of the
Investor regarding its status as the type of offeree to whom a private sale can
be made concurrently with a registered public offering in compliance with
applicable securities laws.

(d) Failure of Purchase. In the event the Investor fails to exercise its
preemptive purchase rights provided in this Section 3.5 within the applicable
five Business Day period or, if so exercised, the Investor does not consummate
such purchase within the applicable period, the Company shall thereafter be
entitled during the period of 120 days following the conclusion of the
applicable period to sell or enter into an agreement (pursuant to which the sale
of New Stock covered thereby shall be consummated, if at all, within 60 days
from the date of such agreement) to sell the New Stock not purchased pursuant to
this Section 3.5 at a price which is at a discount (expressed as a percentage)
to the market price of the shares of the Company that does not exceed by more
than 5% the discount (expressed as a percentage) to the market price offered in
the Qualified Equity Offering giving rise to such preemptive purchase rights

 

20



--------------------------------------------------------------------------------

hereunder (if such a discount was so offered). In the event the Company has not
sold the New Stock or entered into an agreement to sell the New Stock within
said 120 day period, the Company shall not thereafter offer, issue or sell such
New Stock without first offering such securities to Investor in the manner
provided in this Section 3.5.

(e) The Investor shall not have any rights to participate in the negotiation of
the proposed terms of any Private Placement, underwritten public offering or
Rule 144A offering.

(f) The Company and the Investor shall cooperate in good faith to facilitate the
exercise of the Investor’s preemptive rights hereunder, including securing any
required approvals or consents, in a manner that does not jeopardize the timing,
marketing, pricing or execution of any offering of the Company’s securities.

ARTICLE IV

INDEMNIFICATION

4.1 Indemnification.

(a) The Company agrees to indemnify and hold harmless each Shareholder, its
officers, directors and managers and each Person who is a controlling Person of
such Shareholder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (each such person being referred to herein as a
“Covered Person”) against, and pay and reimburse such Covered Persons for, any
losses, claims, damages, liabilities, joint or several, to which such Covered
Person may become subject under the Securities Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon
(i) any untrue or alleged untrue statement of material fact contained or
incorporated by reference in any Registration Statement, prospectus or
preliminary prospectus or any amendment thereof or supplement thereto, or any
document incorporated by reference therein, or (ii) any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein not misleading, and the Company will pay and reimburse
such Covered Persons for any legal or any other expenses actually and reasonably
incurred by them in connection with investigating, defending or settling any
such loss, claim, liability, action or proceeding, provided that the Company
shall not be liable to a Covered Person in any such case to the extent that any
such loss, claim, damage, liability (or action or proceeding in respect thereof)
or expense arises out of or is based upon an untrue statement or alleged untrue
statement, or omission or alleged omission, made or incorporated by reference in
such Registration Statement, any such prospectus or preliminary prospectus or
any amendment or supplement thereto, or any document incorporated by reference
therein, in reliance upon, and in conformity with, written information prepared
and furnished to the Company by such Covered Person expressly for use therein or
arises out of or is based on

 

21



--------------------------------------------------------------------------------

such Shareholder’s failure to deliver a copy of the Registration Statement or
prospectus or any amendments or supplements thereto after the Company has
furnished such Shareholder with a sufficient number of copies thereof. In
connection with an underwritten offering, the Company, if requested, will
indemnify such underwriters, their officers and directors and each Person who
controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the Covered
Persons.

(b) In connection with any Registration Statement in which a Shareholder is
participating, each such Shareholder will furnish to the Company in writing such
information and affidavits as the Company reasonably requests for use in
connection with any such Registration Statement or prospectus and, will
indemnify and hold harmless the Company, its directors and officers, each
underwriter and any Person who is or might be deemed to be a controlling person
of the Company, any of its subsidiaries or any underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act against any
losses, claims, damages, liabilities, joint or several, to which the Company or
any such director or officer, any such underwriter or controlling person may
become subject under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon (i) any untrue or
alleged untrue statement of material fact contained in the Registration
Statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
made in such Registration Statement, any such prospectus or preliminary
prospectus or any amendment or supplement thereto in reliance upon and in
conformity with written information prepared and furnished to the Company by
such Shareholder expressly for use therein, and such Shareholder will reimburse
the Company and each such director, officer, underwriter and controlling Person
for any legal or any other expenses actually and reasonably incurred by them in
connection with investigating, defending or settling any such loss, claim,
liability, action or proceeding, provided that the obligation to indemnify and
hold harmless will be individual and several to each Shareholder and will be
limited to the net amount of proceeds actually received by such Shareholder from
the sale of Registrable Securities pursuant to such Registration Statement.

(c) Any Person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed, the indemnifying party will not,
without the indemnified party’s prior consent,

 

22



--------------------------------------------------------------------------------

settle or compromise any action or claim or consent to the entry of any judgment
unless such settlement or compromise includes as an unconditional term thereof
the release of the indemnified party from all liability, which release shall be
reasonably satisfactory to the indemnified party. An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim.

(d) The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the registration and sale of any securities
by any Person entitled to any indemnification hereunder and the expiration or
termination of this Agreement.

(e) If the indemnification provided for in Section 4.1(a) or Section 4.1(b) is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party thereunder, will contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations. The relevant fault of the indemnifying party and the indemnified
party will be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Notwithstanding the foregoing, the amount any Shareholder will be obligated to
contribute pursuant to this Section 4.1(e) will be limited to an amount equal to
the net proceeds to such Shareholder of the Registrable Securities sold pursuant
to the Registration Statement which gives rise to such obligation to contribute
(less the aggregate amount of any damages which the Shareholder has otherwise
been required to pay in respect of such loss, claim, damage, liability or action
or any substantially similar loss, claim, damage, liability or action arising
from the sale of such Registrable Securities). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

23



--------------------------------------------------------------------------------

ARTICLE V

DEFINITIONS

5.1 Defined Terms. Capitalized terms when used in this Agreement have the
following meanings:

“Acquiring Person” has the meaning set forth in the definition of Change of
Control; provided, however, that for purposes of Section 3.4, an Acquiring
Person shall not include any Investor solely by reason of Investor’s taking or
agreeing to take any action permitted under Section 3.4.

“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly Controlling, Controlled by or under common Control with such Person
or (ii) any officer, director, manager, general partner or trustee of any of the
foregoing; provided, however, that for purposes of this Agreement the Company
and any Person directly or indirectly Controlled by the Company shall not be
deemed to be Affiliates of Investor or of the Investor Group.

“Agreement” has the meaning set forth in the preamble.

“Applicable Law” means all applicable provisions of (i) constitutions, treaties,
statutes, laws (including the common law), rules, regulations, ordinances, codes
or orders of any Governmental Entity, (ii) any consents or approvals of any
Governmental Entity, and (iii) any orders, decisions, injunctions, judgments,
awards, decrees of or agreements with any Governmental Entity.

“Beneficially Own” with respect to any securities shall mean having “beneficial
ownership” of such securities (as determined pursuant to Rule 13d-3 under the
Exchange Act), including pursuant to any agreement, arrangement or
understanding, whether or not in writing.

“Board” has the meaning set forth in Section 1.1(a).

“Business Day” means any day on which banks are not required or authorized to
close in the City of New York.

“Buyout Transaction” means a tender offer, merger, sale of all or substantially
all the Company’s assets or any similar transaction, except such a transaction
that is proposed by or involves a member of the Investor Group or an Affiliate
of any member of the Investor Group and has not been approved by the Board, that
offers each holder of Voting Securities (other than, if applicable, the Person
proposing such transaction) the opportunity to dispose of Voting Securities
Beneficially Owned by each such holder for the same consideration or otherwise
contemplates the acquisition of Voting Securities Beneficially Owned by each
such holder for the same consideration.

 

24



--------------------------------------------------------------------------------

“Change of Control” means the consummation of any transaction or series of
related transactions involving (i) any purchase or acquisition (whether by way
of merger, share exchange, consolidation, business combination or similar
transaction or otherwise) by any Person or group (within the meaning of
Section 13(d)(3) of the Exchange Act) (such other Person or group, an “Acquiring
Person”), of any of (A) securities representing a majority of the outstanding
voting power of the Company entitled to elect the Board, (B) the majority of the
outstanding shares of common stock of the Company, or (C) all or substantially
all of the assets of the Company and its Subsidiaries, taken together as a
whole, (ii) any sale, lease, exchange, transfer, license or disposition of all
or substantially all of the assets of the Company and its Subsidiaries, taken
together as a whole, to an Acquiring Person or (iii) any merger, consolidation
or business combination in which the holders of voting securities of the Company
immediately prior to the transaction, as a group, do not hold securities
representing a majority of the outstanding voting power entitled to elect the
board of directors of surviving entity in such merger, consolidation or business
combination.

“Class A Common Stock” has the meaning set forth in the recitals.

“Closing Date” has the meaning set forth in the Investment Agreement.

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act.

“Common Stock” means the common stock, par value $0.01 per share, of the Company
(i) into which the Class A Common Stock held by the Investor shall automatically
convert pursuant to its terms and (ii) purchased by Investor pursuant to the
exercise of the Purchase Rights and any securities issued in respect thereof, or
in substitution therefor, in connection with any stock split, dividend or
combination, or any reclassification, recapitalization, merger, consolidation,
exchange or other similar reorganization.

“Company” has the meaning set forth in the preamble.

“Control” means the power to direct the affairs of a Person by reason of
ownership of Voting Securities, by contract or otherwise.

“Covered Person” has the meaning set forth in Section 4.1(a).

“Demand Registration” has the meaning set forth in Section 2.1(a).

 

25



--------------------------------------------------------------------------------

“Designated Stock” has the meaning set forth in Section 3.5(b)(i).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute and the rules and regulations thereunder, as in effect
from time to time.

“Governmental Entity” means any federal, state, local or foreign court,
legislative, executive or regulatory authority or agency.

“Holdback Period” means, with respect to any registered offering covered by this
Agreement, (i) ninety days after and during the ten days before, the effective
date of the related Registration Statement or, in the case of a takedown from a
shelf registration statement, ninety days after the date of the prospectus
supplement filed with the Commission in connection with such takedown and during
such prior period (not to exceed ten days) as the Company has given reasonable
written notice to the holder of Registrable Securities or (ii) such shorter
period as Investor, the Company and the underwriter of such offering, if any,
shall agree.

“Independent Director” means an individual who, as a member of the Board
following the Closing Date, would be independent of the Company under the rules
of the New York Stock Exchange, Inc. or such other securities exchange on which
the Common Stock is listed.

“Initial Unaffiliated Director” has the meaning set forth in Section 1.1(a).

“Investment” has the meaning set forth in the recitals.

“Investment Agreement” has the meaning set forth in the recitals.

“Investor” has the meaning set forth in the preamble.

“Investor Affiliate” means an Affiliate of Investor other than any “portfolio
company” (as such term is customarily used among institutional investors) of
Investor or any Affiliate of Investor.

“Investor Cessation Date” has the meaning set forth in Section 6.1.

“Investor Designees” has the meaning set forth in Section 1.1(a).

“Investor Fund” shall mean Warburg Pincus Private Equity IX, L.P., a Delaware
limited partnership, or any Successor Fund that Beneficially Owns Common Stock.

“Investor Group” means Investor, Investor Fund and any Investor Affiliate.

 

26



--------------------------------------------------------------------------------

“Investor Percentage Interest” means the percentage of Total Voting Power,
determined on the basis of the number of Voting Securities actually outstanding,
that is controlled directly or indirectly by Investor Group, including as
Beneficially Owned.

“Investor Permitted Transferee” means each of (i) Investor Fund, (ii) an
Investor Affiliate, (iii) the owners of Investor, including Beneficial Owners of
any owners of Investor, in connection with any liquidation of, or a distribution
with respect to equity interests owned in, Investor (including but not limited
to any distributions by the owners of Investor to their Beneficial Owner) or
(iv) any financial institution that acquires shares of Common Stock pursuant to
Section 3.1(a)(iii).

“MI Corp.” has the meaning set forth in the recitals.

“MI Designees” has the meaning set forth in Section 1.1(a).

“New Stock” means common stock of the Company or securities convertible into or
exchangeable for common stock of the Company offered in a public or nonpublic
offering by the Company.

“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
government or department or agency thereof.

“Piggyback Registration” has the meaning set forth in Section 2.2(a).

“Private Placement” has the meaning set forth in Section 3.5(b)(ii).

“Public Offering” means an offering of Common Stock pursuant to a Registration
Statement filed in accordance with the Securities Act.

“Purchase Rights” has the meaning set forth in the recitals.

“Qualified Equity Offering” means a public or nonpublic offering of common stock
of the Company or securities convertible into or exchangeable for common stock
of the Company (collectively, “New Stock”) solely for cash and not pursuant to a
Special Registration; provided, however, that none of the following offerings
shall constitute a Qualified Equity Offering: (i) any offering pursuant to any
stock purchase plan, stock ownership plan, stock option plan or other similar
plan where stock is being issued or offered to a trust, other entity or
otherwise, to or for the benefit of any employees, officers, consultants,
directors, customers, lenders or vendors of the Company, or (ii) any offering
made as part of or in connection with a merger or acquisition, a partnership or
joint venture or strategic alliance or investment by the Company or a similar
non-capital-raising transaction.

 

27



--------------------------------------------------------------------------------

“Register,” “registered” and “registration” refers to a registration effected by
preparing and filing a Registration Statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such Registration
Statement, and compliance with applicable state securities laws of such states
in which Shareholders notify the Company of their intention to offer Registrable
Securities.

“Registrable Securities” means (i) all Common Stock, (ii) any other stock or
securities that the Shareholders of the Common Stock may be entitled to receive,
or will have received pursuant to such Shareholders’ ownership of the Common
Stock, in lieu of or in addition to Common Stock, or (iii) any equity securities
issued or issuable directly or indirectly with respect to the securities
referred to in the foregoing clauses (i) or (ii) by way of conversion or
exchange thereof or share dividend or share split or in connection with a
combination of shares, recapitalization, reclassification, merger, amalgamation,
arrangement, consolidation or other reorganization. As to any particular
securities constituting Registrable Securities, such securities will cease to be
Registrable Securities when (w) they have been effectively registered or
qualified for sale by prospectus filed under the Securities Act and disposed of
in accordance with the Registration Statement covering therein, (x) they have
been sold to the public pursuant to Rule 144 or Rule 145 or other exemption from
registration under the Securities Act or (y) they have been acquired by the
Company.

“Registration Expenses” has the meaning set forth in Section 2.4(a).

“Registration Request” has the meaning set forth in Section 2.1(a). The term
Registration Request will also include, where appropriate, a Short-Form
Registration request made pursuant to Section 2.1(c).

“Registration Statement” means the prospectus and other documents filed with the
Commission to effect a registration under the Securities Act.

“Rule 144” means Rule 144 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

“Rule 144A” means Rule 144A under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

28



--------------------------------------------------------------------------------

“Rule 145” means Rule 145 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

“Rule 415” means Rule 415 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute and the rules and regulations thereunder, as in effect from time
to time.

“Selling Expenses” means all underwriting discounts, selling commissions and
transfer taxes applicable to the sale of Registrable Securities hereunder and
any other Registration Expenses required by law to be paid by a selling
Shareholder.

“Shareholder” means any Investor Permitted Transferee who holds outstanding
Registrable Securities and is or becomes a party to this Agreement.

“Shareholders’ Counsel” has the meaning set forth in Section 2.4(b).

“Short-Form Registrations” has the meaning set forth in Section 2.1(c).

“Special Registration” means the registration of (i) equity securities and/or
options or other rights in respect thereof solely registered on Form S-4 or
Form S-8 (or successor form) or (ii) shares of equity securities and/or options
or other rights in respect thereof to be offered to directors, members of
management, employees, consultants, customers, lenders or vendors of the Company
or its direct or indirect subsidiaries or in connection with dividend
reinvestment plans.

“Standstill Termination Date” has the meaning set forth in Section 3.2(c).

“Successor Fund” means one or more successor funds to the Investor Fund, each of
which is Controlled by Warburg Pincus LLC and/or Warburg Pincus & Co. (or a
Controlled Affiliate of one of such entities) and is managed by Warburg Pincus
LLC or its Affiliates.

“Supermajority Vote” means the affirmative vote of at least eight members of the
Board.

“Total Voting Power” at any time shall mean the total combined voting power in
the general election of directors of all the Voting Securities then outstanding.

“Transactions” has the meaning set forth in the Investment Agreement.

 

29



--------------------------------------------------------------------------------

“Voting Securities” means, at any time, shares of any class of equity securities
of the Company, which are then entitled to vote generally in the election of
directors.

5.2 Terms Generally. The words “hereby”, “herein”, “hereof”, “hereunder” and
words of similar import refer to this Agreement as a whole and not merely to the
specific section, paragraph or clause in which such word appears. All references
herein to Articles and Sections shall be deemed references to Articles and
Sections of this Agreement unless the context shall otherwise require. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The definitions given for terms in this Article V
and elsewhere in this Agreement shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. References
herein to any agreement or letter (including the Investment Agreement) shall be
deemed references to such agreement or letter as it may be amended, restated or
otherwise revised from time to time.

ARTICLE VI

MISCELLANEOUS

6.1 Term. This Agreement will be effective as of the date hereof and will
continue in effect thereafter until the earliest of (a) its termination by the
consent of all parties hereto or their respective successors in interest (with
the consent of a majority of Independent Directors who are not Investor
Designees), (b) except for those provisions of this Agreement that terminate as
of a date specified in such provisions, which provisions shall terminate in
accordance with the terms thereof, the date on which Investor Group ceases to
hold any shares of Registrable Securities (“Investor Cessation Date”) and
(c) the dissolution, liquidation or winding up of the Company.

6.2 No Inconsistent Agreements. The Company will not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement or
grant any registration rights to any other Person without obtaining the prior
approval of Investor.

6.3 Legend.

(a) All certificates representing the shares of Common Stock held by each
Shareholder shall bear a legend substantially in the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A SHAREHOLDERS
AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY). NO
TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES

 

30



--------------------------------------------------------------------------------

REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF SUCH SHAREHOLDERS AGREEMENT AND (A) PURSUANT TO A REGISTRATION
STATEMENT EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER. THE HOLDER OF THIS
CERTIFICATE, BY ACCEPTANCE OF THIS CERTIFICATE, AGREES TO BE BOUND BY ALL OF THE
PROVISIONS OF SUCH SHAREHOLDERS AGREEMENT.”

(b) Upon the permitted sale of any shares of Common Stock pursuant to (i) an
effective Registration Statement under the Securities Act or pursuant to Rule
144 or (ii) another exemption from registration under the Securities Act or upon
the termination of this Agreement, the certificates representing such shares of
Common Stock shall be replaced, at the expense of the Company, with certificates
or instruments not bearing the legends required by this Section 6.3 provided
that the Company may condition such replacement of certificates under the
foregoing clause (ii) upon the receipt of an opinion of securities counsel
reasonably satisfactory to the Company.

6.4 Amendments and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived only upon the prior written consent
of the Company (to the extent approved by a majority of Independent Directors
who are not Investor Designees) and Investor. A copy of each such amendment
shall be sent to each Shareholder and shall be binding upon each party hereto,
provided that the failure to deliver a copy of such amendment shall not impair
or affect the validity of such amendment.

6.5 Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of and be enforceable by the Company and its successors and permitted
assigns and will be binding upon Investor and its successors and permitted
assigns. This Agreement will inure to the benefit of and be enforceable by
Investor and solely with respect to Article II and Article IV, any Shareholder
who is a permitted assignee hereunder. Notwithstanding the foregoing, no member
of Investor Group may assign its rights under this Agreement without the prior
written consent of the Company, provided that, subject to Section 3.1, Investor
may assign its rights under Article II and Article IV, absent such consent, in
connection with a sale, transfer or disposition to any Investor Permitted
Transferee who is a Shareholder. Notwithstanding anything to the contrary in
this Agreement, the Company may assign this Agreement in connection with a
merger, reorganization or sale, transfer or contribution of all or substantially
all of the assets or shares of the Company to any Person; provided, that such
Person expressly or by operation of law or otherwise assumes the due and
punctual performance and observance of every covenant, agreement and condition
of this Agreement to be performed and observed by the Company.

 

31



--------------------------------------------------------------------------------

6.6 Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any Applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement will be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

6.7 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement.

6.8 Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

6.9 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Wisconsin regardless of the laws that
might otherwise govern under applicable principles or rules of conflicts of law
to the extent such principles or rules are not mandatorily applicable by statute
and would require the application of the laws of another jurisdiction.

6.10 Consent to Jurisdiction. Each party irrevocably submits to the exclusive
jurisdiction of any federal or state court located in the State of Wisconsin,
for the purposes of any suit, action or other proceeding arising out of this
Agreement or any transaction contemplated hereby (and agrees not to commence any
such suit, action or other proceeding except in such courts). Each party further
agrees that service of any process, summons, notice or document by U.S.
registered mail to such party’s respective address set forth or referred to in
Section 6.14 shall be effective service of process for any such suit, action or
other proceeding. Each party irrevocably and unconditionally waives any
objection to the laying of venue of any such suit, action or other proceeding in
the above-named courts, or that any such suit, action or other proceeding
brought in any such court has been brought in an inconvenient forum.

6.11 Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by Applicable Law, any right it may have to a trial by jury in respect
of any suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party (a) certifies and acknowledges that
no representative, agent or attorney of any other party has represented,
expressly or otherwise, that such other party would not, in the event of
litigation, seek to enforce the foregoing waiver and (b) acknowledges that it
understands and has considered the implications of this waiver and makes this
waiver voluntarily, and that it and the other parties have been induced to enter
into the Agreement by, among other things, the mutual waivers and certifications
in this Section 6.11.

 

32



--------------------------------------------------------------------------------

6.12 Enforcement; Attorneys’ Fees. Each party hereto acknowledges that money
damages would not be an adequate remedy in the event that any of the covenants
or agreements in this Agreement are not performed in accordance with its terms,
and it is therefore agreed that in addition to and without limiting any other
remedy or right it may have, the non-breaching party will have the right to an
injunction, temporary restraining order or other equitable relief in any court
of competent jurisdiction enjoining any such breach and enforcing specifically
the terms and provisions hereof, provided that no Shareholder will have any
right to an injunction to prevent the filing or effectiveness of any
Registration Statement of the Company. In any action or proceeding brought to
enforce any provision of this Agreement, the successful party shall be entitled
to recover reasonable attorneys’ fees in addition to its costs and expenses and
other available remedies.

6.13 No Third Party Beneficiaries. Nothing in this Agreement shall confer any
rights upon any Person other than the parties hereto and each such party’s
respective heirs, successors and permitted assigns, all of whom shall be third
party beneficiaries of this Agreement, provided that the Persons indemnified
under Article IV are intended third party beneficiaries of Article IV.

6.14 Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally, (b) mailed,
certified or registered mail with postage prepaid, (c) sent by reputable
overnight courier or (d) sent by fax (provided a confirmation copy is sent by
one of the other methods set forth above), as follows (or to such other address
as the party entitled to notice shall hereafter designate in accordance with the
terms hereof):

If to the Company, to it at:

Metavante Corporation

4900 West Brown Deer Road

Milwaukee, WI 53223-2459

Attention: Frank Martire

                 President and Chief Executive Officer

Facsimile: 414-362-1705

 

33



--------------------------------------------------------------------------------

    with a copy to (which shall not constitute notice):

Metavante Corporation

4900 West Brown Deer Road

Milwaukee, WI 53223-2459

Attention: Norrie Daroga

                    Executive Vice President, Chief Risk Officer

                    and Secretary

Facsimile: 414-362-1705

If to Investor, to it at:

WPM, L.P.

c/o Warburg Pincus Private Equity IX, L.P.

466 Lexington Avenue

New York, New York 10017

Attention: James Neary

Facsimile: 212-878-9351

    with a copy to (which shall not constitute notice):

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Andrew R. Brownstein

                    Igor Kirman

Facsimile: (212) 403-2000

If to any other Shareholder, to its address set forth on the signature page of
such Shareholder to this Agreement with a copy (which shall not constitute
notice) to any party so indicated thereon.

All notices and other communications hereunder shall be in writing and shall be
deemed duly given (w) on the date of delivery if by personal delivery, (x) upon
confirmation of receipt if delivered by facsimile, (y) on the first Business Day
following the date of dispatch if delivered by a recognized next-day courier
service (z) when received if delivered by certified or registered mail, return
receipt requested, postage prepaid.

6.15 Entire Agreement. This Agreement, constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof.

[the remainder of this page left intentionally blank]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

METAVANTE HOLDING COMPANY   By:  

 

  Name:     Title:     WPM, L.P.   By:   WPM GP, LLC, its general partner   By:
 

 

  Name:     Title:    

 

35